UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 02-4563
WILLIAM MORENO, a/k/a Willie
Moreno,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
 Leonard D. Wexler, Senior District Judge, sitting by designation.
                            (CR-01-03)

                      Submitted: April 30, 2003

                       Decided: May 30, 2003

Before WILKINSON, WILLIAMS, and TRAXLER, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                            COUNSEL

Barron M. Helgoe, VICTOR, VICTOR & HELGOE, L.L.P., Charles-
ton, West Virginia, for Appellant. Paul J. McNulty, United States
Attorney, Sonya L. Sacks, Special Assistant United States Attorney,
Alexandria, Virginia, for Appellee.
2                       UNITED STATES v. MORENO
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                                OPINION

PER CURIAM:

  William Moreno pled guilty to conspiracy to distribute metham-
phetamine and marijuana, in violation of 21 U.S.C. § 846 (2000). He
was sentenced to 220 months imprisonment, to be followed by five
years supervised release. Moreno appeals.

   Counsel for Moreno argues, and the Government agrees, that the
district court erred in failing to apply the mandatory, two-level safety
valve reduction provided for in 18 U.S.C.A. § 3553(f) (West 2000 &
Supp. 2003); U.S. Sentencing Guidelines Manual §§ 5C1.2(a),
2D1.1(b)(6) (2001).* Because Moreno did not object to the district
court’s failure to apply the safety valve, we review the claim for plain
error. Fed. R. Crim. P. 52(b); United States v. Olano, 507 U.S. 725
(1993). Under that standard, we can correct a forfeited error if: (1)
there is an error; (2) that is plain; (3) that affects the substantial rights
of the party; and (4) that "seriously affects the fairness, integrity or
public reputation of judicial proceedings." Id. at 730-31 (internal quo-
tations omitted).

   Application of the safety valve is mandatory where five specific
factors are present. United States v. Beltran-Ortiz, 91 F.3d 665, 667
n.1 (4th Cir. 1996). Both parties agree, as did the probation officer
who prepared the presentence report, that the factors are present and
the safety valve is applicable in this case. Thus, failure to apply the
safety valve is error that is plain.

    To establish that the error affects his substantial rights, Moreno

  *Although Moreno waived his right to appeal, where, as here, the
Government explicitly "waives its waiver" the appellate courts do not
enforce it. See United States v. Garcia-Lopez, 309 F.3d 1121, 1123 (9th
Cir. 2002); United States v. Rhodes, 253 F.3d 800, 804 (5th Cir. 2001).
                       UNITED STATES v. MORENO                         3
must show prejudice. Olano at 734-35. The district court’s error
resulted in its sentencing Moreno within a guideline range of 188 to
235 months, rather than the applicable range of 151 to 188 months.
Moreno was sentenced to 220 months. Obviously, his substantial
rights were affected, as he received a sentence almost three years lon-
ger than the maximum sentence he could have received under the
safety valve. See United States v. Maxwell, 285 F.3d 336, 342 (4th
Cir. 2002) (holding erroneous extension of supervised release period
affects substantial rights). Finally, we must determine whether the
error "seriously affects the fairness, integrity or public reputation of
judicial proceedings." Olano, 507 U.S. at 730-31. Clearly, sentencing
a defendant beyond the appropriate guideline range seriously affects
the fairness, integrity, and reputation of the courts, as "[n]o court of
justice would require a man to serve . . . undeserved years in prison
when it knows that the sentence is improper." United States v. Ford,
88 F.3d 1350, 1356 (4th Cir. 1996).

   We find that the district court’s failure to apply the safety valve in
sentencing Moreno was plain error. Accordingly, we vacate his sen-
tence and remand for resentencing.

   Moreno was granted leave to file a pro se supplemental brief rais-
ing several issues. We have reviewed these issues and conclude that
they entitle Moreno to no relief.

   Accordingly, we vacate Moreno’s sentence and remand for applica-
tion of the safety valve provisions. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                        VACATED AND REMANDED